DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a final office action mailed 03/22/2021. Claims 1 and 17 were amended; no claim was cancelled or added in a reply filed 05/21/2021. Therefore claims 1-20 are currently pending and subject to the Non-final office action below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
Response to Arguments
Applicant's arguments filed 05/21/2021 in regards to 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the combination of Geerlings in view of Nya does not disclose “wherein the information in the information packet is sufficient to allow the electronic toll collection system to determine whether the vehicle has communicated information indicative of enrollment in the electronic toll collection system and whether an account associated with the toll based information packet includes sufficient funds for authorized access to a toll area” (remarks p. 9-11). Examiner respectfully disagrees. 
In response to applicant's argument that the combination of reference does not disclose that the information in the information packet is sufficient to allow the electronic toll collection system to determine whether the vehicle has communicated information indicative of enrollment in the electronic toll collection system and whether an account associated with the toll based information packet includes sufficient funds for authorized access to a toll area, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In this case, as stated by Applicant, Nya discloses that “the multi frequency RFID enabled mirror can provide data (e.g. one or more identifiers) to the UHF RFID readers that allow the ETS system to identify and debit an appropriate account. The one or more identifiers disclosed by Nya are enough to disclose the above limitation because the one or more identifiers is sufficient information for the system to determine enrollment in the toll system and whether the account has enough sufficient funds. 
However, for the sake of compact prosecution and to show the state of the prior art if the limitation above were to be claimed in a non-intended use format, this argument is moot in view of the alternative 103 rejection below. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wireless communication system”, “display module”, “control unit” in claim 1; “wireless communication system” in claim 2, 18, “HomeLink controller” in claim 7, “electronic-toll controller” in claim 8, “control unit” in claim 12, “wireless communication system”, “controller”, “control unit” in claim 17, “controller” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-8, 10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nyalamadugu (US 2016/0125285), hereinafter “Nya” 
As per claim 1, Geerlings discloses a vehicle rearview mirror system for a vehicle, comprising: 

a display module configured to provide information visually to a vehicle operator (paragraph 7, 26 and 31, fig. 4-10).
However, Geerlings does not disclose but Nya discloses a wireless communication system configured to transmit a toll-based information packet to an electronic toll collection system in response to a command from the control unit, wherein the toll-based information packet includes information relating to identification of an electronic toll account associated with the electronic toll collection system, wherein the information in the information packet is sufficient to allow the electronic toll collection system to determine whether the vehicle has communicated information indicative of enrollment in the electronic toll collection system and whether an account associated with the toll-based information packet includes sufficient funds for authorized access to a toll area (paragraph 30-33, 45 and 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Nya in the teaching of Geerlings, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, Geerlings discloses wherein the wireless communication system is configured to communicate with a building-based communication system; wherein the wireless communication system is configured to transmit a building-based information packet to the 

As per claim 3, Geerlings discloses wherein the command from the control unit is provided automatically to the wireless communication system to transmit the building-based information packet in response to receipt of a user input from a vehicle operator requesting initiation of the operation (paragraph 27-30).

As per claim 4, Geerlings discloses wherein the wireless communication system includes a communication antenna driven by an antenna driver to transmit information, wherein the information transmitted by the communication antenna includes the building-based information packet (paragraph 28-30, 33 and fig. 2). However, Geerlings does not disclose but Nya discloses an antenna sending the toll-based information packet (paragraph 30-33, 45 and 53)(please see claim 1 rejection for combination rationale).

As per claim 5, Geerlings discloses wherein the communication antenna and the antenna driver are integrated into the control unit (paragraph 27-33, fig. 2).

As per claim 7, Geerlings discloses wherein the control unit includes a HomeLink controller operably coupled to the wireless communication system, the HomeLink controller configured to communicate with the building-based communication system via the wireless communication system (paragraph 34 and 43).

As per claim 8, Geerlings does not disclose but Nya discloses wherein the control unit includes an electronic-toll controller operably coupled to the wireless communication system, the electronic-toll controller configured to communicate with the electronic toll collection system via the wireless communication system (paragraph 32-33, 45) (please see claim 1 rejection for combination rationale).

As per claim 10, Geerlings does not disclose but Nya discloses wherein the wireless communication system includes a communication transceiver configured to establish a communication link with a mobile device associated with a device user (paragraph 32, 52-53) (please see claim 1 rejection for combination rationale).

As per claim 16, Geerlings does not discloses but Nya discloses a power interface configured to receive power from a vehicle power source (paragraph 33)(please see claim 1 rejection for combination rationale).

As per claim 17, Geerlings discloses a vehicle rearview mirror system for a vehicle, the vehicle rearview mirror system comprising: 
an interior rearview mirror assembly having a reflective element and a control unit, the control unit configured to communicate with one or more vehicle-mounted components (paragraph 27, 30, 39 and 43); 
a controller operably coupled to the wireless communication system, the controller configured to generate a user notification based on the communications to the electronic toll collection system being indicative of a separate device transmitting communication to at least one of a building-based communication system (fig. 2-10, paragraph 26, 27, 31 and 37).

the wireless communication system configured to transmit a toll-based information packet to the electronic toll collection system in response to a command from the control unit, wherein the toll-based information packet provides a basis for authorizing at least one of identification of and access to an electronic toll account associated with the electronic toll collection system, wherein the information in the information packet is sufficient to allow the electronic toll collection system to determine whether the vehicle has communicated information indicative of enrollment in the electronic toll collection system and whether an account associated with the toll-based information packet includes sufficient funds for authorized access to a toll area (paragraph 30, 32-33, 45 and 53);
a controller operably coupled to the wireless communication system, the controller configured to generate a user notification based on the communications to the electronic toll collection system being indicative of a separate device transmitting communication to at least the electronic toll collection system (paragraph 30, 32-33, 45 and 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Nya in the teaching of Geerlings, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Geerlings discloses wherein: the wireless communication system is configured to communicate with a building- based communication system, the wireless communication system configured to monitor external communications to the building-based communication system; the wireless communication system configured to transmit a building-based information packet to the building-based communication system in response to a command from the control unit, wherein the building-based information packet provides a basis for initiating an operation of a building-based device (paragraph 27-29, 37 and 42).
As per claim 19, Geerlings discloses wherein the controller is configured to generate a user notification based on the external communications being indicative of the separate device transmitting communication to the building-based communication system, wherein the user notification indicates that the vehicle rear view mirror system is capable of communicating with the building-based communication system (paragraph 27-29, 37 and 42).

As per claim 20, Geerlings discloses wherein the user notification indicates that the vehicle rearview mirror system is capable of communicating with the electronic toll collection system (paragraph 27-29, 37 and 42).
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nyalamadugu (US 2016/0125285), hereinafter “Nya”, as disclosed in the rejection of claim 2, in further view of Cho (US 2012/0143403).
As per claim 6, Geerlings in view of Nya does not explicitly disclose but Cho discloses wherein the wireless communication system includes a plurality of communication antennas, each of the plurality of communication antennas being driven by an antenna driver to communicate information, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Cho in the teaching of Geerlings in view of Nya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Geerlings in view of Nya does not explicitly disclose but Cho discloses wherein the command from the control unit is provided automatically to the wireless communication system to transmit the toll- based information packet based on the receipt of an interrogation signal from the electronic toll collection system. (paragraph 43-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Cho in the teaching of Geerlings in view of Nya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nyalamadugu (US 2016/0125285), hereinafter “Nya”, as disclosed in the rejection of claim 10, in further view of Geist (US 9,836,740).
As per claim 11, Geerlings in view of Nya does not disclose but Geist discloses wherein the control unit generates the toll-based information packet based on information received from the mobile device via the communication link (fig. 2-3, col. 4:14-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Geist in the teaching of Geerlings in view of Nya in order to use a dynamic identifier for transactions instead of a fixed identifier (Geist, abstract).

As per claim 12, Geerlings in view of Nya and Geist disclose all the limitations of claim 11. Geerlings in view of Nya does not disclose but Geist further discloses wherein the control unit is configured to obtain electronic-toll account information from at least one of a plurality of mobile devices (fig. 2-3, col. 4:15-44)(please see claim 11 rejection for combination rationale).

As per claim 14, Geerlings in view of Nya and Geist disclose all the limitation of claim 11. Geerlings in view of Nya does not disclose but Geist discloses wherein the information received from the mobile device identifies an account associated with the user of the mobile device and registered with the electronic toll collection system (Col. 4:14-55, fig. 2-3)(Please see claim 11 rejection for combination rationale).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nyalamadugu (US 2016/0125285), hereinafter “Nya” and Geist (US 9,836,740), as disclosed in the rejection of claim 12, in further view of Padilla (US 2017/0088056).
As per claim 13, Geerlings in view of Nya and Geist does not disclose but Padilla discloses wherein the display module indicates identification information of the mobile device associated with the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Padilla in the teaching of Geerlings in view of Nya and Geist in order to use the user device to select which virtual tags the user desires the virtual tag display system to display (Padilla, paragraph 63).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nya (US 2016/0125285), as disclosed in the rejection of claim 1, in further view of Spinelli (US 2015/0058100). 
As per claim 15, Geerlings in view of Nya does not disclose but Spinelli discloses wherein the information provided visually to the vehicle operator comprises at least one of information relating to approaching toll locations; identification of payment of a toll from an associated electronic toll account; and a remaining balance in the associated electronic toll account (paragraph 40-43, fig. 3-4e).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Spinelli in the teaching of Geerlings in view of Nya, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


Alternative 103 rejection:

 Claim(s) 1-5, 7-8, 10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nyalamadugu (US 2016/0125285), hereinafter “Nya” in further view of Martinez (US 2015/0294210).
As per claim 1, Geerlings discloses a vehicle rearview mirror system for a vehicle, comprising: 
an interior rearview mirror assembly having a reflective element and a control unit, the control unit configured to communicate with one or more vehicle-mounted components (paragraph 27, 30, 39 and 43, fig. 2-4); 
a display module configured to provide information visually to a vehicle operator (paragraph 7, 26 and 31, fig. 4-10).
However, Geerlings does not disclose but Nya discloses a wireless communication system configured to transmit a toll-based information packet to an electronic toll collection system in response to a command from the control unit, wherein the toll-based information packet includes information relating to identification of an electronic toll account associated with the electronic toll collection system (paragraph 30-33, 45 and 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Nya in the teaching of Geerlings, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Geerlings in view of Nya highly suggest but do not explicitly disclose but Martinez discloses , wherein the information in the information packet is sufficient to allow the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Martinez in the teaching of Geerlings in view of Nya in order for a NFC-enabled device [to] read the information from the dual frequency transponder and use that information to enable instant and on-the-spot recharging of a toll account (Martinez, abstract).

As per claim 2, Geerlings in view of Nya and Martinez disclose all the limitation of claim 1. Geerlings discloses wherein the wireless communication system is configured to communicate with a building-based communication system; wherein the wireless communication system is configured to transmit a building-based information packet to the building-based communication system in response to a command from the control unit, wherein the building-based information packet provides a basis for initiating an operation of a building-based device (paragraph 27-30).

As per claim 3, Geerlings in view of Nya and Martinez disclose all the limitation of claim 2. Geerlings discloses wherein the command from the control unit is provided automatically to the wireless communication system to transmit the building-based information packet in 

As per claim 4, Geerlings in view of Nya and Martinez disclose all the limitation of claim 2. Geerlings discloses wherein the wireless communication system includes a communication antenna driven by an antenna driver to transmit information, wherein the information transmitted by the communication antenna includes the building-based information packet (paragraph 28-30, 33 and fig. 2). However, Geerlings does not disclose but Nya discloses an antenna sending the toll-based information packet (paragraph 30-33, 45 and 53)(please see claim 1 rejection for combination rationale).

As per claim 5, Geerlings in view of Nya and Martinez disclose all the limitation of claim 4. Geerlings discloses wherein the communication antenna and the antenna driver are integrated into the control unit (paragraph 27-33, fig. 2).

As per claim 7, Geerlings in view of Nya and Martinez disclose all the limitation of claim 2. Geerlings discloses wherein the control unit includes a HomeLink controller operably coupled to the wireless communication system, the HomeLink controller configured to communicate with the building-based communication system via the wireless communication system (paragraph 34 and 43).

As per claim 8, Geerlings in view of Nya and Martinez disclose all the limitation of claim 7. Geerlings does not disclose but Nya discloses wherein the control unit includes an electronic-toll controller operably coupled to the wireless communication system, the electronic-toll controller configured to communicate with the electronic toll collection system via the wireless 

As per claim 10, Geerlings in view of Nya and Martinez disclose all the limitation of claim 1. Geerlings does not disclose but Nya discloses wherein the wireless communication system includes a communication transceiver configured to establish a communication link with a mobile device associated with a device user (paragraph 32, 52-53) (please see claim 1 rejection for combination rationale).

As per claim 16, Geerlings in view of Nya and Martinez disclose all the limitation of claim 1. Geerlings does not discloses but Nya discloses a power interface configured to receive power from a vehicle power source (paragraph 33)(please see claim 1 rejection for combination rationale).

As per claim 17, Geerlings discloses a vehicle rearview mirror system for a vehicle, the vehicle rearview mirror system comprising: 
an interior rearview mirror assembly having a reflective element and a control unit, the control unit configured to communicate with one or more vehicle-mounted components (paragraph 27, 30, 39 and 43); 
a controller operably coupled to the wireless communication system, the controller configured to generate a user notification based on the communications to the electronic toll collection system being indicative of a separate device transmitting communication to at least one of a building-based communication system (fig. 2-10, paragraph 26, 27, 31 and 37).

the wireless communication system configured to transmit a toll-based information packet to the electronic toll collection system in response to a command from the control unit, wherein the toll-based information packet provides a basis for authorizing at least one of identification of and access to an electronic toll account associated with the electronic toll collection system (paragraph 30, 32-33, 45 and 53);
a controller operably coupled to the wireless communication system, the controller configured to generate a user notification based on the communications to the electronic toll collection system being indicative of a separate device transmitting communication to at least the electronic toll collection system (paragraph 30, 32-33, 45 and 53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Nya in the teaching of Geerlings, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Geerlings in view of Nya highly suggest but do not explicitly disclose but Martinez discloses , wherein the information in the information packet is sufficient to allow the electronic toll collection system to determine whether the vehicle has communicated information indicative of enrollment in the electronic toll collection system and whether an 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Martinez in the teaching of Geerlings in view of Nya in order for a NFC-enabled device [to] read the information from the dual frequency transponder and use that information to enable instant and on-the-spot recharging of a toll account (Martinez, abstract).

As per claim 18, Geerlings in view of Nya and Martinez disclose all the limitation of claim 17. Geerlings discloses wherein: the wireless communication system is configured to communicate with a building- based communication system, the wireless communication system configured to monitor external communications to the building-based communication system; the wireless communication system configured to transmit a building-based information packet to the building-based communication system in response to a command from the control unit, wherein the building-based information packet provides a basis for initiating an operation of a building-based device (paragraph 27-29, 37 and 42).

As per claim 19, Geerlings in view of Nya and Martinez disclose all the limitation of claim 18. Geerlings discloses wherein the controller is configured to generate a user notification based on the external communications being indicative of the separate device transmitting communication to the building-based communication system, wherein the user notification 

As per claim 20, Geerlings in view of Nya and Martinez disclose all the limitation of claim 17. Geerlings discloses wherein the user notification indicates that the vehicle rearview mirror system is capable of communicating with the electronic toll collection system (paragraph 27-29, 37 and 42).
Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nyalamadugu (US 2016/0125285), hereinafter “Nya” and Martinez (US 2015/0294210), as disclosed in the rejection of claim 2, in further view of Cho (US 2012/0143403).
As per claim 6, Geerlings in view of Nya and Martinez does not explicitly disclose but Cho discloses wherein the wireless communication system includes a plurality of communication antennas, each of the plurality of communication antennas being driven by an antenna driver to communicate information, the information including at least one of the building-based information packet and the toll-based information packet (paragraph 34, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Cho in the teaching of Geerlings in view of Nya and Martinez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, Geerlings in view of Nya and Martinez does not explicitly disclose but Cho discloses wherein the command from the control unit is provided automatically to the wireless 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Cho in the teaching of Geerlings in view of Nya and Martinez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 11, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nyalamadugu (US 2016/0125285), hereinafter “Nya”, as disclosed in the rejection of claim 10, in further view of Geist (US 9,836,740).
As per claim 11, Geerlings in view of Nya and Martinez does not disclose but Geist discloses wherein the control unit generates the toll-based information packet based on information received from the mobile device via the communication link (fig. 2-3, col. 4:14-55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Geist in the teaching of Geerlings in view of Nya and Martinez in order to use a dynamic identifier for transactions instead of a fixed identifier (Geist, abstract).

As per claim 12, Geerlings in view of Nya, Martinez and Geist disclose all the limitations of claim 11. Geerlings in view of Nya and Martinez does not disclose but Geist further discloses wherein the control unit is configured to obtain electronic-toll account information from at least one of a plurality of mobile devices (fig. 2-3, col. 4:15-44)(please see claim 11 rejection for combination rationale).

As per claim 14, Geerlings in view of Nya, Martinez and Geist disclose all the limitation of claim 11. Geerlings in view of Nya and Martinez does not disclose but Geist discloses wherein the information received from the mobile device identifies an account associated with the user of the mobile device and registered with the electronic toll collection system (Col. 4:14-55, fig. 2-3)(Please see claim 11 rejection for combination rationale).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nyalamadugu (US 2016/0125285), hereinafter “Nya”, Martinez (US 2015/0294210) and Geist (US 9,836,740), as disclosed in the rejection of claim 12, in further view of Padilla (US 2017/0088056).
As per claim 13, Geerlings in view of Nya, Martinez and Geist does not disclose but Padilla discloses wherein the display module indicates identification information of the mobile device associated with the toll-based information packet communicated to the electronic toll collection system (fig. 5, paragraph 62-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Padilla in the teaching of Geerlings in view of Nya, Martinez and Geist in order to use the user device to select which virtual tags the user desires the virtual tag display system to display (Padilla, paragraph 63).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geerlings (US 2014/0300457) in view of Nya (US 2016/0125285) and Martinez (US 2015/0294210), as disclosed in the rejection of claim 1, in further view of Spinelli (US 2015/0058100). 
As per claim 15, Geerlings in view of Nya and Martinez does not disclose but Spinelli discloses wherein the information provided visually to the vehicle operator comprises at least one of information 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Spinelli in the teaching of Geerlings in view of Nya and Martinez, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628